


RETIREMENT AGREEMENT AND GENERAL RELEASE
This RETIREMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”), dated as of
April 30, 2015, is entered into by and between CHC Group Ltd. (the “Company”
and, together with its subsidiaries, the “Company Group”), and the undersigned,
Joan S. Hooper (each individually a “Party,” and, collectively, the “Parties”).
RECITALS
A.    The undersigned currently serves as Senior Vice President, Chief Financial
Officer of the Company.
B.    The undersigned and the Company have mutually agreed that, effective July
15, 2015 (the “Retirement Date”), the undersigned will resign from her positions
with the Company and her employment with the Company will terminate.
C.    The undersigned and the Company have agreed that the undersigned’s
retirement from the Company on the Retirement Date shall be treated as a
termination “without cause” for purposes of the applicable compensatory
agreements to which the undersigned and any member of the Company Group are
parties and for purposes of the benefits plans of the Company Group in which the
undersigned participates.
D.    By entering into this Agreement (and not revoking the release of claims
contained herein (the “General Release”) or in the Reaffirmed Release (as
defined below), the undersigned and the Company desire to specify, as well as
settle and conclude, all of the undersigned’s rights and obligations in
connection with her employment with the Company Group and the termination
thereof and under the Employment Agreement between the Company and the
undersigned, dated January 10, 2014 (the “Employment Agreement”).
AGREEMENT
NOW, THEREFORE, the Parties agree as follows:




--------------------------------------------------------------------------------




1.
General Release of Claims

I, Joan S. Hooper, on behalf of myself and my heirs, executors, administrators
and assigns hereby release, acquit and forever discharge (i) the Company Group,
(ii) Clayton, Dubilier & Rice, LLC and First Reserve Management L.P. and the
investment vehicles which are directly or indirectly managed by either Clayton,
Dubilier & Rice, LLC or First Reserve Management L.P., and those entities which
hold a direct and/or indirect interest in the Company and which serve as the
general partner or managing member of any such vehicles or of the general
partner or managing members of such vehicles, (iii) the officers, directors,
agents, servants, executives, employees, members and stockholders or equity
holders of any of the foregoing, (iv) the predecessors, successors, and assigns
of any of the foregoing (both individually and in their official capacities) and
(v) any and all employee pension benefit or welfare benefit plans of the Company
Group (all of the foregoing, collectively, the “Company Released Parties”) from
any and all covenants, contracts, claims, charges, liabilities, demands, causes
of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed (other than any
claim, whether now or in the future, for indemnification I may have as a result
of any third party action against me based on my employment with the Company
Group) existing or claimed to exist now or in the future against any Company
Released Party, arising out of or in any way related to agreements, events, acts
or conduct at any time prior to the date I execute this General Release,
including, but not limited to:
(A)    all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of my
employment, including, but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; and
(B)    claims pursuant to any federal, state or local law or cause of action,
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
the Older Workers Benefit Protection Act, the federal Employee Retirement Income
Security Act of 1974, as amended, the federal Americans with Disabilities Act of
1990, the California Fair Employment and Housing Act, as amended, the New York
City Human Rights Law, as amended, the Massachusetts Fair Employment Practices
Law, as amended, the South Carolina Human Affairs Law, as amended, tort law,
contract law, wrongful discharge, discrimination, fraud, defamation, emotional
distress, breach of the implied covenant of good faith and fair dealing, libel,
slander, invasion of privacy, or violation of any common law duty owed to me;

2

--------------------------------------------------------------------------------




provided, however, that nothing in this Section 1 shall be construed in any way
to:
(1)    release or waive my right or claim to any payment or benefit set forth in
this Agreement;
(2)    release or waive the Company Group from its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to written
agreement, as provided in Section 3(e), or applicable law;
(3)    release any claim by me against the Company Group under the Older Workers
Benefit Protection Act relating to the validity or enforceability of this
General Release or this Agreement;
(4)    release or waive any claim by me based upon events that occur after the
date I execute this General Release;
(5)    release or waive any claim by me against 6922767 Holding (Cayman) Inc.
(“CHC Cayman”), its direct or indirect stockholders, or owners of any other
equity therein, or any of their respective directors, officers or managers
(collectively, the “CHC Cayman Parties”) concerning, related to or arising from
my investment in CHC Cayman (it being understood that I have no claim, or right
to make any claim, with respect to my investment or equity ownership in CHC
Cayman against any member of the Company Group or any Company Released Party,
other than the CHC Cayman Parties); or
(6)    prohibit me from exercising any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency, or to
participate in an investigation or proceeding conducted by the EEOC or other
such agency (provided, however, that I shall not be entitled to recover any
monetary damages or to obtain non-monetary relief in any proceeding under ADEA
or other civil rights statute).
I further agree, promise, and covenant that, to the maximum extent permitted by
law, neither I, nor any person, organization, or other entity acting on my
behalf has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged, or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary, or other relief) against any of the Company
Released Parties involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages, or
liabilities, in each case which have been released in this General Release. I
also acknowledge that the consideration given under this Agreement for the
waiver and release of all claims hereunder is in addition to anything of value
to which I was already entitled.
I hereby represent that (a) I have been paid all compensation owed and for all
hours worked, except for any compensation or benefits to be paid to me under the
terms of this Agreement, (b) I have received all the leave and leave benefits
and protections for

3

--------------------------------------------------------------------------------




which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, (c) I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim and (d) I am not aware of any fraud or wrongdoing
by any member of the Company Group and have not been retaliated against for
reporting any allegations of fraud or other wrongdoing.
I have been given forty-five (45) days to review this General Release and have
been given the opportunity to consult with legal counsel, and I am signing this
Agreement knowingly, voluntarily, and with full understanding of its terms and
effects, and I voluntarily accept the severance payments and benefits provided
for herein for the purpose of making full and final settlement of all claims
released above. If I have signed this Agreement prior to the expiration of the
forty-five (45) day period, I have done so voluntarily. I also understand that I
have seven (7) days after executing this Agreement to revoke this General
Release, and that this General Release shall not become effective if I exercise
my right to revoke my signature within seven (7) days of execution. If I elect
to revoke this General Release during the revocation period, this Agreement
shall be void and of no effect in its entirety. However, I understand that the
termination of my employment shall still be effective.
I further understand and agree that, as a condition to the receipt of the
payments and benefits set forth in in this Agreement, I will, at the close of
business on the Retirement Date, reaffirm the General Release by signing and
delivering the letter attached as Exhibit A to this Agreement (the “Reaffirmed
Release”).
2.
Severance Pay and Termination Benefits. Subject to the undersigned’s execution
of this Agreement, her execution and delivery of the Reaffirmed Release on the
Retirement Date and her non-revocation of both the General Release and the
Reaffirmed Release, the undersigned shall be entitled to the following payments
and benefits by reason of her termination of employment and the foregoing:

(a)
Severance Payment. The Company shall pay the undersigned a severance payment of
$1,797,460 (the “Severance Payment”), of which (i) $299,576 will be paid on the
first payroll date occurring after the sixtieth (60th) day following the
Retirement Date and (ii) $1,497,884 will be paid over a ten (10) month period,
in substantially equal installments, on the Company’s regular payroll dates
beginning in the first month after the sixtieth (60th) day following the
Retirement Date.

(b)
Health Benefits. Provided the undersigned properly elects to receive
continuation coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986, until the eighteen (18) month anniversary of
the Retirement Date, the Company will provide her continued medical, dental and
vision coverage in the Company Group’s


4

--------------------------------------------------------------------------------




plans, consistent with the payments required by other senior executives for such
coverage during such period. Notwithstanding the foregoing, the undersigned’s
entitlement under this Section 2(b) will cease on such date that the undersigned
becomes eligible to receive health insurance coverage from another group health
plan due to her employment or services with another entity.
(c)
Equity Award Treatment.

i.
Stock Options. The undersigned currently holds 107,555 options to acquire
ordinary shares of the Company (the “Options”), of which 35,851 Options are
vested and 71,704 Options are unvested. The Company agrees to take such steps as
are necessary such that (i) as of the Retirement Date, all unvested Options will
vest and (ii) vested Options held by the undersigned following the Retirement
Date will remain exercisable until the close of business on the first
anniversary of the Retirement Date.

ii.
Time-Based Restricted Stock Units. The undersigned currently holds 25,863
unvested time-based restricted stock units (“RSUs”). The Company agrees to take
such steps as are necessary such that, as of the Retirement Date, all unvested
RSUs will vest.

iii.
Performance-Based Restricted Stock Units. The undersigned currently holds (at
target levels of performance) 33,333 performance-based restricted stock units
(“PSUs”). The Company agrees to take such steps as are necessary such that, as
of the Retirement Date, 33,333 PSUs will vest, and any rights to any additional
ordinary shares in respect of the PSUs will immediately terminate and be
forfeited as of the Retirement Date.

iv.
Time-Based Restricted Shares. The undersigned currently holds 16,162 unvested
time-based restricted shares (“Restricted Shares”). The Company agrees to take
such steps as are necessary such that, as of the Retirement Date, all unvested
Restricted Shares will vest.

v.
Performance-Based Restricted Shares. The undersigned currently holds 50,541
performance-based restricted shares (“Performance Shares”). All Performance
Shares will be forfeited as of the Retirement Date.

vi.
Terms of Awards. Except as otherwise modified by this Section 2(c), each of the
Options, RSUs, PSUs and Restricted Shares (the “Equity Awards”) will be
administered in accordance with their applicable terms. The undersigned
acknowledges that net


5

--------------------------------------------------------------------------------




settlement will not be available to her as a means of satisfying her withholding
taxes in respect of the Equity Awards (other than the Restricted Shares), and
that, to the extent permitted by applicable law, the Company may withhold the
amount of such taxes from the other payments to be made under this Agreement.
(d)
Clawback. Notwithstanding anything herein to the contrary, in the event that the
Company’s Board of Directors (the “Board”) determines in good faith and on the
advice of outside counsel that, during the term of her employment with the
Company, the undersigned engaged in an act or omission constituting fraud,
breach of fiduciary duty, dishonesty, misappropriation, gross negligence or
other willful misconduct that contributed to material damage to the Company
Group’s property or business or if the undersigned materially breaches Section
3(f) of this Agreement, (i) the undersigned’s rights to the Severance Payment,
continued health benefits and Equity Awards shall be nullified and become void
and (ii) to the extent that any portion of the Severance Payment has already
been paid to the undersigned (a “Clawback Amount”), the undersigned agrees to
promptly reimburse the Company for the Clawback Amount, and until the
undersigned repays such amount to the Company the Clawback Amount shall be a
debt due and owing from the undersigned to the Company.

3.
Additional Agreements. The Company and the undersigned further understand and
agree as follows:

(a)
Accrued Payments/Notice Pay. On the next regular payroll date following the
Retirement Date, the Company shall pay the undersigned all of the undersigned’s
earned base salary and accrued but unused vacation through the Retirement Date
payable in accordance with Company policy. Following the Retirement Date, to the
extent provided therein, the undersigned will continue to have rights and
obligations under the CHC Tax Equalization Policy (no. 013) as then in effect
(the “Tax Equalization Policy”) (including Company-paid tax preparation services
for the U.S. and Canada) in respect of (i) the compensation paid to her by the
Company in its 2015 and 2016 calendar years, (ii) the Severance Payment and
(iii) the Equity Awards.

(b)
2015 Annual Bonus. So long as the undersigned does not resign her employment
with the Company prior to the Retirement Date, the Company shall pay the
undersigned the annual bonus for the 2015 fiscal year (the “2015 Annual Bonus”)
under the Company’s Short Term Incentive Plan (the “STIP”) that she would have
received had she remained employed by the Company through the date annual bonus


6

--------------------------------------------------------------------------------




payments for the 2015 fiscal year are made to continuing employees under the
STIP, using a 1.0x personal modifier and based on actual performance as
determined by the Compensation Committee of the Board. This bonus amount shall
be paid at the same time as annual bonuses are paid to continuing employees
under the STIP, and will be subject to applicable withholding taxes. The
undersigned acknowledges and agrees that she will not be paid an annual bonus in
respect of the Company’s fiscal year ending April 30, 2016.
(c)
Company Group Employee Benefits. The Company shall pay the undersigned the
vested benefits under the employee benefit plans of the Company Group to which
she is entitled as a former employee, including the Company’s 401(k) plan;
provided, that, for the avoidance of doubt, the benefits set forth in Section 2
are in lieu of, and not in addition to, any severance or termination benefits
payable under any plan or arrangement sponsored or agreed to by the Company or
any other member of the Company Group.

(d)
Company Property. To the extent that the undersigned has not already done so, no
later than the Retirement Date, the undersigned shall return to the Company all
documents (and all copies thereof) and other property belonging to the Company
Group that the undersigned has in her possession or control, including, without
limitation, all files, correspondence, email, equipment (including, but not
limited to, computers, smartphones, and servers), credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential information of the Company Group (and all
reproductions thereof in whole or in part). Notwithstanding the foregoing, the
undersigned may retain the iPad, iPhone and Lenovo ThinkPad computer that were
made available by the Company for her use while employed (except that the
undersigned shall be fully and solely responsible for any fees, expenses or
other charges relating to these devices that arise after the Retirement Date),
after first delivering these devices to the Company and providing the Company
with the opportunity to copy and erase from those devices all data and
applications that include property of the Company Group.

(e)
Indemnification. The undersigned and the Company are parties to an
Indemnification Agreement dated as of September 12, 2013 (the “Indemnification
Agreement”). The Indemnification Agreement shall continue in effect in
accordance with its terms, notwithstanding the undersigned’s termination of
employment on the Retirement Date.


7

--------------------------------------------------------------------------------




(f)
Survival of Restrictive Covenants. The undersigned hereby confirms that she is
in compliance with the terms and conditions of each of the covenants set forth
in either Section 8 of the Employment Agreement or any of the individual award
agreements executed by the undersigned in connection with the grant of equity
awards to her (the “Restrictive Covenants”). As a condition to the payment and
receipt of the Severance Payment, continuation of health benefits and
acceleration of the Equity Awards, as provided in Section 2, the undersigned
agrees that the Restrictive Covenants, together with the clawback and forfeiture
provisions included in the Employment Agreement and such individual award
agreements that apply in the event the undersigned materially breaches the
Restrictive Covenants, are incorporated herein by reference and made a part
hereof and shall continue to apply following the execution and delivery of this
Agreement and the undersigned’s termination of employment in accordance with the
terms thereof. Nothing herein precludes the undersigned from (i) disclosing
Confidential Information (as defined in the Employment Agreement) to the extent
that such disclosure is required by law, regulation, subpoena, or court order or
(ii) reporting possible violations of U.S. federal law or regulation to any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of U.S. federal law or regulation.

(g)
Resignation. Effective as of the Retirement Date, the undersigned shall resign
from the positions of Senior Vice President and Chief Financial Officer, and
from each other officer, director or executive position held with any member of
the Company Group or any of its affiliates. The undersigned acknowledges that,
from and after the Retirement Date, the undersigned shall no longer be
authorized to conduct business on behalf of any member of the Company Group,
including but not limited to entering into contracts on behalf of any member of
the Company Group. The undersigned agrees that, as requested by the Company from
time to time, she will execute such other documents as may be necessary to
evidence these resignations.

4.
Cooperation and Assistance. Following the Retirement Date, the undersigned shall
furnish such information and assistance to the Company as may be reasonably
required by the Company in connection with any issues or matters of which the
undersigned had knowledge during her employment with the Company; provided,
however, that the Company will use reasonable efforts to schedule such
assistance at a mutually-convenient time taking into account the undersigned’s
employment obligations at such time. Without limiting the foregoing, the
undersigned acknowledges and agrees that her cooperation and assistance
obligations set forth in Section 8 of the Employment Agreement are incorporated
herein by reference and made a part hereof and shall continue to apply following


8

--------------------------------------------------------------------------------




the execution and delivery of this Agreement and the undersigned’s termination
of employment in accordance with the terms thereof (except to the extent
otherwise required by a regulatory body).
5.
Non-Disparagement.

(a)
The undersigned agrees that she will not, directly or indirectly, disparage or
criticize any Company Released Party or make any statement that is intended to
or would reasonably be expected to damage the business or reputation of any
Company Released Party. Nothing in this Section 5(a) shall be interpreted to
preclude the undersigned from making any truthful statements about the Company
Group or any other Company Released Party in (i) litigation or other legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) and regardless of whether between the Parties, (ii) to
the extent required or necessary by applicable law or regulation (including
pursuant to SEC rules) or (iii) in response to a disparaging statement by the
Company or any of its executive officers or directors.

(b)
The Company agrees that it will not, directly or indirectly, disparage or
criticize the undersigned or make any statement that is intended to or would
reasonably be expected to damage the undersigned’s business or reputation;
provided that it shall not be a violation of this Section 5(b) for the Company
(or any of its executive officers or directors) to make reasonable, customary or
other appropriate remarks as to the performance of the Company Group with
respect to periods that include the period of the undersigned’s employment.
Nothing in this Section 5(b) shall be interpreted to preclude the Company Group
(including its officers and directors) from making any truthful statements about
the undersigned (i) in litigation or other legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) and
regardless of whether between the Parties, (ii) to the extent required or
necessary by applicable law or regulation (including pursuant to SEC rules) or
(iii) in response to a disparaging statement made by the undersigned. The
Company will use reasonable efforts to cause its officers and directors to
comply with its obligations under this Section 5(b).

6.
Compliance with Older Workers Benefit Protection Act. In compliance with the
Older Workers Benefit Protection Act (P.L. 101-433), the Company and the
undersigned do hereby acknowledge and agree as follows:


9

--------------------------------------------------------------------------------




(a)
That the General Release specifically applies to any rights or claims the
undersigned may have against the Company or any party released therein under
ADEA.

(b)
That the General Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date of the undersigned’s
execution of the General Release.

(c)
That the General Release shall be revocable by the undersigned for a seven (7)
day period following the date of the undersigned’s execution of the General
Release by providing a written notice of revocation to the Company’s General
Counsel, and accordingly, this Agreement shall not become effective or
enforceable until the expiration of this seven (7) day revocation period. If the
undersigned elects to revoke the General Release during the revocation period,
this Agreement shall be void and of no effect in its entirety. However, the
termination of the undersigned’s employment shall still be effective.

(d)
In accordance with the requirements of the Older Workers Benefit Protection Act,
the Company has provided the undersigned, as Exhibit B to this Agreement, a list
of the job titles and ages of relevant employees who, as of the date hereof,
have been terminated and offered severance benefits, together with the job
classifications and ages of relevant employees who, as of the date hereof, have
not been terminated and therefore have not been offered severance benefits at
this time.

(e)
That the undersigned has been advised to consult with an attorney prior to
signing this Agreement and has been given a period of forty-five (45) days
within which to consider whether to sign this Agreement and that, if the
undersigned executes this Agreement prior to such forty-fifth (45th) day, the
undersigned acknowledges that she has waived her right to consider during the
remainder of such period.

(f)
The undersigned acknowledges that, in deciding whether or not to execute this
Agreement, she has not relied on any representations or statements not set forth
in this Agreement.

7.
Taxes.

(a)
Generally. The undersigned understands and acknowledges that the Company has not
provided any advice regarding the tax liability resulting from this Agreement
and that she has been advised to consult with her personal tax advisor or legal
counsel as to the taxability of the Severance Payment and other benefits
provided under this Agreement. The undersigned shall be solely responsible for
taxes imposed on the


10

--------------------------------------------------------------------------------




undersigned by reason of any payments or benefits provided under this Agreement
and all such payments and benefits shall be subject to applicable federal,
state, local and foreign withholding requirements. Subject to Section 2(c)(vi)
hereof and the Tax Equalization Policy, all payments to be made or benefits to
be provided to the undersigned in accordance with this Agreement shall be made
net of all applicable income and employment taxes required to be withheld from
such payments.
(b)
Section 409A. The intent of the Parties is that payments and benefits under this
Agreement either comply with Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), or be exempt from the application of Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the undersigned and the
Company of the applicable provision without violating the provisions of Section
409A. For purposes of Section 409A (including, without limitation, for purposes
of Treas. Reg. 1.409A-2(b)(2)(iii)), the undersigned’s rights to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment.
Notwithstanding anything to the contrary in this Agreement, all taxable
reimbursements provided under this Agreement that are subject to Section 409A
shall be made in accordance with the requirements of Section 409A.

8.
Choice of Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard for any conflict of law
principles. The Parties hereto consent to the jurisdiction of the state and
federal courts of the State of Delaware for all purposes in connection with the
Restrictive Covenants. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which the undersigned or the
Company may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.

9.
Arbitration. Except with respect to the Restrictive Covenants, the undersigned
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to this Agreement shall be resolved to
the fullest extent permitted by law, by final, binding, and (to the extent
permitted by law) confidential arbitration before a single arbitrator in the
State of Delaware or another location mutually agreed by the undersigned and the
Company. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Section 1 et


11

--------------------------------------------------------------------------------




seq., as amended, and shall be administered by the Judicial Arbitration &
Mediation Services, Inc. (“JAMS”), in accordance with its then-current
Employment Arbitration Rules & Procedures (the “JAMS Rules”). THE UNDERSIGNED
AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS AGREEMENT,
BOTH THE UNDERSIGNED AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT TO
HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING
THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND
APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS.
Nothing in this Agreement shall prevent either the undersigned or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.
10.
Miscellaneous.

(a)
No Party may assign this Agreement without the express written consent of the
other Party, such consent not to be unreasonably withheld.

(b)
The rights and obligations of the Parties under this Agreement may be amended,
modified, waived or discharged only with the written consent of the Party in any
way affected by the amendment, modification, waiver or discharge.

(c)
This Agreement shall be binding on, and shall inure to the benefit of, the
Parties to it and their respective heirs, legal representatives, successors and
permitted assigns.

(d)
If any provision in this Agreement is held invalid or unenforceable for any
reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included.

(e)
This Agreement (including the General Release and Reaffirmed Release)
constitutes the entire agreement and understanding between the members of the
Company Group and the undersigned with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral)
between the undersigned and all members of the Company Group relating to such
subject matter. For the avoidance of doubt, this Agreement does not supersede or
extinguish any rights of the undersigned in respect of her equity investment in
CHC Cayman, except as provided in the General Release.

(f)
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered, certified or express mail


12

--------------------------------------------------------------------------------




or overnight courier service (i) to the Company, addressed to the attention of
its General Counsel at the Company’s headquarters and (ii) to the undersigned,
at the address contained in the records of the Company (which the undersigned
shall update as necessary from time to time). This Agreement may be executed in
counterparts (including via facsimile or .pdf file).
(g)
Each of the Parties represents that it has the requisite legal authority to
enter into this Agreement and to make the promises, representations and
agreements herein.

[Signature Page Follows]

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the dates
indicated below.


JOAN S. HOOPER




   /s/ Joan S. Hooper






Date: April 30, 2015            
CHC GROUP, LTD.




 /s/ Hooman Yazhari             
By: Hooman Yazhari
Title: SVP Legal & Administration


Date:    April 30, 2015         




14

--------------------------------------------------------------------------------




Exhibit A
July 15, 2015
CHC Group Ltd.
190 Elgin Avenue
George Town
Grand Cayman, KY1-9005
Cayman Islands
General Release Reaffirmation
To Whom it May Concern:
Reference is made to the Retirement Agreement and General Release, effective as
of April 30, 2015, previously entered into between CHC Group Ltd. and me (the
“Retirement Agreement”).
As provided in the Retirement Agreement, I hereby restate and again provide you
and each of the Company Released Parties (as defined in the Retirement
Agreement) with the release and waiver of claims set forth in Sections 1 and 6
of the Retirement Agreement, effective as of the date hereof (the “Reaffirmed
Release”).
I understand that I have seven (7) days after executing this letter to revoke
this Reaffirmed Release, and that this Reaffirmed Release shall not become
effective if I exercise my right to revoke my signature within seven (7) days of
my execution of this letter. If I elect to revoke this Reaffirmed Release during
the revocation period, the Retirement Agreement shall become void and of no
effect in its entirety. However, I understand that the termination of my
employment shall still be effective as of the Retirement Date.
Sincerely,
Joan S. Hooper

15

--------------------------------------------------------------------------------




Exhibit B




The table below provides the ages and job titles of: (1) the persons in the
Decisional Unit (defined below) applicable to the undersigned who were selected,
as of the date of this Agreement, for termination of employment and are offered
severance benefits in exchange for signing a release of claims and (2) the
persons in the Decisional Unit applicable to the undersigned who were not
selected, as of the date of this Agreement, for termination of employment and
therefore are not offered severance benefits.


Decisional Unit:
The Decisional Unit applicable to the undersigned consists of: Individuals
employed by the Company Group in the Senior Leadership Team.



Eligibility Factors:
Selections for termination of employment were based upon position, job-related
functions and duties, business needs, skills and qualifications.

Job Title
Age of Eligible Employees
# Selected for Termination
# Not Selected for Termination
Chief Executive Officer
 
 
 
57
1
 
 
 
 
President and Chief Operating Officer




56


1
 
Senior Vice President
 
 
 
47
 
1
55
2
 
57
1
 
59
1
 
 
 
 
 
 
 
 
Vice President
50
 
1
 
53
1
 
 
 
 
 




16